UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 18, 2013 ZAP (Exact name of Registrant as specified in its charter) California 03-03000 94-3210624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 501 Fourth Street Santa Rosa, CA (Address of Principal Executive Offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement As a result of the amendment to the Company’s Bylaws described in Item 5.03 of this Report, the Company and China Electric Vehicle Corporation (“CEVC”) amended certain provisions of the Senior Secured Convertible Note and Warrant Purchase Agreement dated January 12, 2011 (“Purchase Agreement”) and the Amended and Restated Voting Agreement dated January 12, 2011 (“Voting Agreement”). The amendment to the Purchase Agreement providesthat for as long as CEVC or Cathaya Capital L.P., including its affiliates and subsidiaries, hold at least 5% of the outstanding Common Stock of the Company (together or individually), Cathaya Capital L.P. will have the right to designate the number of designees equal to the sum of (i) the number of authorized directors of the Company divided by two, rounded down to the nearest whole number, and (ii) one. The amendment to the Voting Agreement provides that each Significant Holder ( as defined in the Voting Agreement) agrees tovote all shares held by them to maintain the authorized number of members of the board of directors at five (5) or such number as determined by the majority of the board. A copy of the Purchase Agreement and the Voting Agreement are attached to this Report. Section 5 - Corporate Governance and Management Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective June 18, 2013, the Board of Directors approved an amendment to the Company’s Bylawsto reduce the number of fixed authorized directors from seven (7) to five (5), effective as of the first election of directors following the adoption of the amendment. All other provisions of the Bylaws remain in the same as originally adopted in 2002. A copy of the Amended and Restated Bylaws is attached to this Report. 2 Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit No. Description 3(ii) Amended and Restated Bylaws Amendment to Senior Secured Convertible Note and Warrant Purchase Agreement. Amendment to Amended andRestated Voting Agreement. 3 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registranthas duly caused this report to be signed on its behalf by the undersignedhereunto dulyauthorized. ZAP Dated:June 24, 2013 By: /s/ Charles Schillings Charles Schillings Co-Chief Executive Officer 4
